Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed 3/9/2021, with respect to Steinberg et al (US 2007/0201726) have been fully considered and are persuasive.  The 35 USC 102 rejections has been withdrawn. 
Applicant’s remark – (page 14) Steinberg does not teach, at least, “connecting multiple pixels of the second positions in series to obtain a contour of the interfering subobject, and removing, according to the contour of the interfering subobiect. the interfering subobiect from the image region, to format least two detection regions, wherein each detection region is closed and excludes the interfering subobiect; determining, according to a pixel value of a target detection region, whether the target detection region meets a preset unoccluded condition, the target detection region being any one of the at least two detection regions and excluding the interfering subobiect.” as recited in amended claim 1 (emphases added).
Examiner’s response – Steinberg teaches in Figure 7 and starting 0078 detail the zoning/grouping of sub-object such as eyes, nose and mouth like that of Figure 7D 2300. However, Steinberg lack the teachings of connecting pixels in order to create the contours, format least two detection region and excludes. Examiner withdrawn the rejection. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, 10 and 19, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: connecting multiple pixels of the second positions in series to obtain a contour of the interfering subobiect and removing, according to the contour of the interfering subobiect the interfering subobiect from the image region, to form at least two detection regions, wherein each detection region is closed and excludes the interfering subobiect: determining,  according to a pixel value of a target detection region, whether the target detection region meets a preset unoccluded condition, the target detection region being any one of the at least two detection regions and excluding the interfering subobiect.
The closest prior art found:
Steinberh et al (US 2007/0201726) teaches in figure 7a-d, especially figure 7b and starting 0007 teaches groups of pixel identified to region of interest such as facial features and starting 0012 teaches assembling by pixels for pixel region.
Kaneda et al (US 2012/0082384) teaches figure 6 and starting 0139 teaches detect feature points associated with particular facial features for grouping. 
However, cite prior arts above fail to teach the following alone or in combination:
connecting multiple pixels of the second positions in series to obtain a contour of the interfering subobiect and removing, according to the contour of the interfering subobiect the interfering subobiect from the image region, to form at least two detection regions, wherein each detection region is closed and excludes the interfering subobiect: determining,  according to a pixel value of a target detection region, whether the target detection region meets a preset unoccluded condition, the target detection region being any one of the at least two detection regions and excluding the interfering subobiect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinberg et al (US 2007/0201726) teaches Method and Apparatus for Selective Rejection of Digital Images. Figures 7a-d
Steinberg et al (US 2007/0201725) teaches Digital image acquisition control and correction method and apparatus
Kaneda et al (US 8,494,233) teaches Image processing apparatus, image processing method, and program
FENG et al (US 2015/0110349) teaches FACE TRACKING APPARATUSES AND METHODS




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663